Citation Nr: 0843960	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  05-14 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation in excess of 20 
percent disabling for residuals, neck injury with 
degenerative joint disease and degenerative disc disease of 
the cervical spine. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to 
October 1982, during the Vietnam Era and peacetime.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of the Department of 
Veterans Affairs (VA), Winston-Salem, North Carolina, 
Regional Office (RO), which continued a 10 percent evaluation 
for the veteran's service-connected cervical spine 
disability.  In a February 2005 statement of the case, the RO 
granted service-connection for degenerative disc disease of 
the veteran's service-connected cervical spine disability and 
increased the veteran's evaluation to 20 percent disabling, 
effective the date of claim (January 14, 2003).  The veteran 
disagreed with his evaluation and subsequently perfected an 
appeal.  

In April 2007, the Board remanded the case for a hearing 
requested by the veteran.  The veteran provided testimony at 
a hearing in October 2007 before the undersigned Veterans Law 
Judge, sitting at the RO.  A copy of the transcript of that 
hearing is of record.  

In March 2008, the Board remanded the case for additional 
development, including a VA examination to assess the current 
severity of the veteran's service-connected cervical spine 
disability.  That development was completed and the case was 
returned to the Board for appellate review. 


FINDINGS OF FACT

1.  The veteran's service-connected cervical spine disability 
is manifested by degenerative joint disease, degenerative 
disc disease, and complaints of pain.

2.  The medical evidence does not more nearly approximate a 
finding of severe limitation of motion in the cervical spine.

3.  The medical evidence does not more nearly approximate a 
finding of incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the past 12 
months, a finding of forward flexion of the cervical spine 15 
degrees or less, or a finding of favorable or unfavorable 
ankylosis of the entire cervical spine.  

4.  The veteran has not submitted evidence tending to show 
that his service-connected cervical spine disability requires 
frequent hospitalization, is unusual, or causes marked 
interference with employment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
residuals, neck injury with degenerative joint disease and 
degenerative disc disease of the cervical spine are not met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.321, 4.40. 4.45, 4.71a, 
Diagnostic Codes 5290, 5293 (2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5242, 5243 (2008).     


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2008).
	
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
that will assist in substantiating or that is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

Here, the RO provided the veteran with VCAA notice in January 
2003, December 2004, and May 2008 letters.  These letters 
informed the veteran of what evidence was required to 
substantiate his service connection and increased rating 
claims, and of the veteran's and VA's respective duties for 
obtaining evidence.  In November 2006 and May 2008 notice 
letters, the RO advised the veteran as to how disability 
ratings and effective dates are awarded, as required in 
Dingess.  19 Vet. App. 473.     
For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Id.  In this case, adequate notice of this element was 
provided to the veteran in a May 2008 notice letter.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, 
service medical records, service personnel records, VA 
medical records, and the statements of the veteran and his 
representative have been associated with the claims file.  
The veteran was afforded four VA examinations regarding his 
service-connected cervical spine disability.  Hence, no 
further notice or assistance to the claimant is required to 
fulfill VA's duty to assist the claimant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

II.  Legal Criteria and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Further, the entire recorded history, 
including medical and industrial history, is considered so 
that a report of a rating examination, and the evidence as a 
whole, may yield a rating which accurately reflects all 
elements of disability, including the effects on ordinary 
activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41. 
 
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  A 
recent decision of the Court has held that in determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary. 
When a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. §§ 4.3, 4.7.  If there is a question as 
to which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  38 
C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  
Id. 

The veteran's cervical spine disability was originally rated 
under Diagnostic Code 5290.  Diagnostic Code 5290 
contemplates limitation of motion of the cervical spine.  
Slight limitation of motion in the cervical spine warrants a 
10 percent evaluation; moderate limitation of motion in the 
cervical spine warrants a 20 percent evaluation; and severe 
limitation of motion in the cervical spine warrants a 30 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5290 
(2003).  

The words "slight," "moderate," and "severe" are not 
defined in the rating schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  

Normal range of motion of the cervical spine is flexion and 
extension to 45 degrees, bilateral lateral flexion to 45 
degrees, and bilateral rotation to 80 degrees.  See 38 C.F.R. 
§ 4.71a, Plate V.

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The Court has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40.

During the pendency of the veteran's appeal, the criteria for 
rating spine disabilities were amended.  Effective September 
26, 2003, VA revised the criteria for evaluating general 
diseases and injuries of the spine.  68 Fed. Reg. 51,454 
(Aug. 27, 2003) (to be codified at 38 C.F.R. pt. 4).  At that 
time, VA also reiterated changes, which were effective 
September 23, 2002, to Diagnostic Code 5293 (now classified 
as Diagnostic Code 5243) for intervertebral disc syndrome 
(IDS).  See 67 Fed. Reg. 54,345 (Aug. 22, 2002).  

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if 
the revised version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. 
§ 5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.

In the February 2005 statement of the case, the veteran was 
provided notice of the amended regulations.  38 C.F.R. 
§ 20.903(c).  

The schedule for rating disabilities of the spine was 
revised, effective September 26, 2003.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2008).  The General Rating 
Formula for Diseases and Injuries of the Spine applies to 
Diagnostic Codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating IDS Based on Incapacitating Episodes.  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease
	
Unfavorable ankylosis of the entire 
spine...........................................100 

Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50 

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine........................................................
..................40 

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine........................................................
................30 

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis..................................20 

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the 
height.......................................................
........10

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.
Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.
Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.

IDS should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating IDS Based on Incapacitating Episodes, 
whichever method results in the higher evaluation when all 
disabilities are combined under § 4.25.  

IDS is evaluated (preoperatively or postoperatively) either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  IDS with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months (60 
percent); and with incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months (40 percent).  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003) (reclassified as 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2008)).

Note 1 to this provision provides that for purposes of 
evaluations under 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note 2 provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note 3 provides that if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.

The Formula for Rating IDS based on incapacitating episodes 
was not changed in September 2003.  However, the notes under 
the Formula for Rating IDS have changed. 

Note 1 to reclassified 38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2008) provides that for purposes of evaluations under 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

Note 2 provides that if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.
     
In a January 1991 rating decision, the RO granted a 
compensable evaluation of 10 percent for the veteran's 
cervical spine disability under Diagnostic Code 5290 for 
degenerative changes.  In January 2003, the veteran filed an 
increased evaluation claim for his service-connected cervical 
spine disability due to "more pain."  See Statement in 
Support of Claim, received January 2003.  In February 2005, 
the veteran was service-connected for degenerative disc 
disease of the cervical spine under Diagnostic Code 5243 and 
his evaluation was increased to 20 percent "based on 
limitation of function due to pain."  See February 2005 
Statement of the Case. 

Evidence relevant to the veteran's cervical spine disability 
includes VA Examination Reports of the Spine conducted at the 
VA Medical Center (VAMC) in Salisbury, North Carolina, on 
April 2003, December 2003, December 2004, and July 2008; and 
treatment records from the Durham VAMC.

In April 2003, the veteran underwent a VA examination at the 
Salisbury VAMC.  The veteran complained of constant pain for 
the last 20 years with increased discomfort the last 5 years.  
The April 2003 examiner noted that the veteran used a soft 
cervical collar, and x-rays from 1995 showed degenerative 
changes in C5-C6, to a lesser degree C6-C7 and osteophyte 
formation within encroachment on foranima bilateral.  The 
April 2003 examiner assessed the veteran with degenerative 
joint disease involving the cervical spine at C5-C6.  The 
examiner also noted that the veteran had "considerable 
amount of pain limiting his ability to work" with "trouble 
bending, looking down, looking to the right and left," "but 
he continued on in spite of the pain and discomfort, but has 
had to alter his job."  See April 2003 VA Examination 
Report. 

The veteran also underwent a VA examination for his spine in 
December 2003.  The December 2003 examiner noted that the 
veteran had cut down his work to two days a week, but "does 
this on his own and not at a doctor's behest."  The examiner 
also noted that the veteran wears a cervical collar, and when 
removed the veteran can flex his head and touch his chin.  
The examiner noted no crepitus of the cervical spine, and MRI 
and x-rays showing spinal stenosis and extensive degenerative 
disc disease and degenerative joint disease involving the 
entire length of the cervical spine.  The veteran was 
diagnosed with degenerative disc disease and degenerative 
joint disease of the cervical spine, a history of low back 
pain, and chronic lumbosacral strain with residuals.

X-rays indicate degenerative disc disease in the cervical 
spine with disc space narrowing, post spurring primarily at 
C5-C6 and C6-C7.  See April 2004 Ortho-spine Consults Report, 
Durham VAMC; August 2004 Orthopedic Outpatient Report, Durham 
VAMC.      

The December 2004 VA Examination Report included the 
veteran's complaints of worsening and constant pain since 
April 2003.  The December 2004 examiner noted that the 
veteran's "cervical spine situation is not incapacitating 
and he is able to continue his work with some interference," 
and "daily activities are somewhat interfered with but no 
specific incapacitation was reported."  The veteran's range 
of motion of the cervical spine was limited to flexion 
forward 40 degrees, extension backward to 30 degrees 
bilaterally, lateral flexion 25 degrees right and 35 degrees 
left, and rotation 55 degrees right and 60 degrees left.  The 
December 2004 examiner noted that there was slight pain only 
at the maximum range of motion and neither pain nor range of 
motion was altered by repetitive use.  The examiner also 
noted that there were no spasms, weakness, or tenderness.  A 
May, 6, 2004, MRI there was degenerative disc disease with 
multilevel at flares in the spine spurs.  The examiner 
assessed degenerative disc disease and degenerative joint 
disease of the cervical spine with associated headaches and 
radiation to the right paracervical musculature.

In a July 2005 Neurosurgery Consult Report from the Durham 
VAMC, the veteran complained of neck tightness and pain 
radiating to both shoulders.  The examiner noted decreased 
range of motion, particularly extension and lateral bending 
bilaterally, and mild tenderness in paraspinal muscles 
bilaterally with sensation grossly intact.  The examiner also 
noted that MRI was impressive for stenosis, but examination 
does not support myelopathy or radiculepathy.     

The July 2008 VA Examination Report indicates that the 
veteran has no cervical spine ankylosis or thoracolumbar 
spine ankylosis.  The veteran's range of motion for cervical 
flexion was 0 degrees to 45 degrees with pain at 30 degrees 
to 45 degrees; for cervical extension 0 degrees to 30 degrees 
with pain at 20 degrees to 30 degrees; for cervical lateral 
flexion, right and left, was 0 degrees to 40 degrees with 
pain at 20 degrees to 30 degrees; and for cervical lateral 
rotation, right, was 0 degrees to 40 degrees with pain at 20 
degrees to 40 degrees, while left was 0 to 30 degrees with 
pain at 20 degrees to 30 degrees.  There was no limitation of 
motion on repetitive use.  The July 2008 examiner noted that 
MRI has shown degenerative changes at C3-C4 and C5-C6, and 
left-sided disc protrusion at C4-C5 with foranimal narrowing.  
The veteran was assessed with degenerative disc disease and 
degenerative joint disease of the cervical spine with 
radicular symptoms, and the examiner opined that this was 
"more likely than not related to the veteran's service-
connected neck condition."    
      
The evidence of record does not show severe limitation of 
motion in the cervical spine to warrant a 30 percent 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5290 
(2003).  In this regard, based on the above medical findings, 
flexion of the cervical spine was no worse that 45 degrees, 
and x-rays show no evidence of ankylosis.  Thus, the evidence 
of record does not support a finding of forward flexion of 
the cervical spine 15 degrees or less; or, favorable or 
unfavorable ankylosis of the entire cervical spine.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5242, General Rating 
Formula for Diseases and Injuries of the Spine (2008); see 
also July 2008 VA Examination Report. 

In evaluating the veteran's claim, the Board has considered 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  As noted, on December 2004 VA examination, 
there was slight pain only at the maximum range of motion, 
and neither pain nor range of motion was altered by 
repetitive use.  The December 2004 examiner also noted that 
there were no spasms, weakness, or tenderness.  Further, on 
July 2008 VA examination, there was no limitation of motion 
on repetitive use.  The medical evidence of record reveals no 
swelling, deformity, or atrophy of the knee.  Consequently, 
the Board does not find symptoms or pathology creating 
impairment that would warrant a higher evaluation for 
functional impairment due to pain on cervical spine motion. 

There is also no evidence to warrant a higher evaluation 
under the Formula for Rating IDS Based on Incapacitating 
Episodes.  There is evidence of degenerative disc disease, 
and the July 2008 examiner related this to the veteran's 
service-connected cervical spine condition.  However, the 
evidence of record does not support a finding of 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months, or incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003) (reclassified as 38 C.F.R. § 
4.71a, Diagnostic Code 5243 (2008)).  The Board acknowledges 
the contention of the veteran and his wife that "two to 
three times a week he is unable to get out of bed because of 
the severity of his pain."  See December 2003 VA Examination 
Report.  However, bed rest has not been prescribed by a 
physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293, Note 
1 (2003) (reclassified as 38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2008)); 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1 
(2008).          

The preponderance of the evidence is against the veteran's 
increased rating claim for residuals, neck injury with 
degenerative joint disease and degenerative disc disease of 
the cervical spine.  As such, there is not an approximate 
balance of positive and negative evidence regarding the 
merits of the veteran's claim that would give rise to a 
reasonable doubt in favor of the veteran; the benefit-of-the-
doubt rule is not applicable, and the appeal is denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).    

Notwithstanding the above discussion, a rating in excess of 
the assigned schedular evaluation for the veteran's service-
connected cervical spine disability may be granted when it is 
demonstrated that the particular disability presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular scheduler standards.  See 38 
C.F.R. § 3.321(b)(1).  To accord justice in an exceptional 
case where the schedular standards are found to be 
inadequate, the field station is authorized to refer the case 
to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  The 
Court has held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. § 3.321(b)(1) only 
where circumstances are presented which the Director if VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 277 (1995). 

The Board finds that there is no evidence that the veteran's 
service-connected cervical spine disability has presented 
such an unusual or exceptional disability picture at any time 
as to require consideration of an extraschedular evaluation 
pursuant to he provisions of 38 C.F.R. § 3.321(b).  In this 
case, the evidence of record does not indicate the veteran is 
frequently hospitalized for his service-connected cervical 
spine disability.  In the July 2008 VA Examination, the 
veteran reported that all his medical conditions, including 
his service-connected cervical spine disability, "forced him 
to reduce his work time to 24 hours per week."  However, the 
veteran's statement fails to demonstrate that his cervical 
spine disability presents an exceptional or unusual 
disability picture and is not evidence of marked interference 
with employment.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further 
action.  See VAOPGCPREC 6-96.  
	
In addition, based upon the guidance of the Court in Hart, 
the Board has considered whether a staged rating is 
appropriate.  21 Vet. App. 505.  The Board has not found any 
variation in the veteran's symptomatology or clinical 
findings that would warrant the assignment of any staged 
ratings in this case. 


ORDER

Entitlement to an increased evaluation in excess of 20 
percent disabling for residuals, neck injury with 
degenerative joint disease and degenerative disc disease of 
the cervical spine, is denied. 


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


